Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lukowski et al. (USPGPub 2011/0159273).
Regarding claims 1 and 3, Lukowski teaches depositing layers of nanoparticles and microparticles [0002] wherein a solvent usage is not required using a non-thermal plasma (claim 1) wherein the particles are deposited using the plasma [0066] and comprise at least one active agent reading on the claim limitations (see section 2 and [0065]).
Regarding claim 2, Lukowski teaches that the doping of the particles is optional or “can be additionally doped” but doping is not a requirement of the prior art.
Regarding claim 4, Lukowski further teaches wherein the product to be coated may be a medical product such as a catheter [0076].
10-12 and 14-15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by O'Neill et al. (US8771782).
Regarding claims 10 and 15, O’Neill teaches coating a surface with a biomolecule using a plasma (abstract) method wherein the particle and substrate are subjected to the afterglow of the plasma (claim 20).
Regarding claim 11, O’Neill teaches uniform exposure of the substrate to the coating material and plasma (Example 1).
Regarding claim 12, the coating of O’Neill is described as a dry coating (col. 5, lines 27-31).
Regarding claim 14, O’Neill further teaches coating medical implants (col. 1, lines 16-32).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 6-8 and 16-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lukowski et al. (USPGPub 2011/0159273).
Regarding claim 6, the teachings of Lukowsi are as shown above. Lukowski fails to explicitly state that multiple layers are applied to a single substrate although Lukowski does teach the invention relates to the deposition of “layers” [0002][0040]. Further Lukowski teaches varying coating thicknesses by at least two orders of magnitude (claim 13) which is a very wide range of thickness.  Based on the collective teachings of Lukowski, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to deposit a varying thickness of material as described by Lukowski by using multiple “layers” as described by Lukowski as a combination of prior art elements according to known coating methods to yield predictable results. See KSR, 550 U.S. at 418, 82 USPQ2d at 
Regarding claim 7, Lukowski further teaches using crosslinking agents within a layer or film [0091].  Lukowski is silent as to how the crosslinking agents are to be used. However, given a limited number of possibilities (i.e., crosslinking with particles inside the layer or crosslinking with particles outside the layer) it would have been obvious to try for one of ordinary skill in the art before the effective filing date of the claimed invention to use the crosslinkers of Lukowski for either purpose wherein both solutions would be predictable to those of ordinary skill in the art and would be expected to function successfully. See KSR, 550 U.S. at 418, 82 USPQ2d at 1396.
Regarding claim 8, the teachings of Lukowski are as shown above. Lukowski fails to teach depositing materials at different locations within the plasma.  However, as previously stated, Lukowski teaches the use of the materials claimed and further generally any combination of materials listed for the nanoparticles and microparticles and dopants would be considered obvious. It is prima facie obvious to combine two compositions, each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition which is to be used for the very same purpose.  In re Kerkhoven, 205 USPQ 1069, 1072.  Lukowski does not explicitly state particular mixtures or methods for introducing combinations of particles.  However given that the combination of particles is obvious, it can be 
	Regarding claims 16-17, Lukowski teaches depositing layers of nanoparticles and microparticles [0002] wherein a solvent usage is not required using a non-thermal plasma (claim 1) wherein the particles are deposited using the plasma [0066] and comprise at least one active agent reading on the claim limitations (see section 2 and [0065]). The teachings of Lukowsi are as shown above. Lukowski fails to explicitly state that multiple layers are applied to a single substrate although Lukowski does teach the invention relates to the deposition of “layers” [0002][0040]. Further Lukowski teaches varying coating thicknesses by at least two orders of magnitude (claim 13) which is a very wide range of thickness.  Based on the collective teachings of Lukowski, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to deposit a varying thickness of material as described by Lukowski by using multiple “layers” as described by Lukowski as a combination of prior art 
	Regarding claim 18, the prior art coating thickness range substantially overlaps that of the current claims (claim 13).
	Regarding claim 19, Lukowski further teaches wherein the product to be coated may be a medical product such as a catheter [0076].
	Regarding claim 20, the teachings of Lukowski are as shown above. Lukowski fails to teach wherein the plasma power is greater as relates to any particular particle or layer of particles versus another.  However Lukowski does teach that the power employed is an “important process parameter” wherein “the adhesion strength of the microparticles and nanoparticles can be influenced in a targeted manner by means of setting the plasma conditions” [0073].  Therefore it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to vary the power used between any two particles or layers of particles in order to control the adhesion strength of those particles or layers of particles from a baseline or relative to one another.  As relates to specifically choosing which layer would receive greater power, given a limited number of possibilities (i.e., either layer A receives greater power, layer B receives greater power or both layers receive the same power), it .
Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lukowski et al. (USPGPub 2011/0159273)  as applied to claims 1-4 above, and further in view of Naqvi et al. (US9116114).
Regarding claim 5, the teachings of Lukowski are as shown above.  Lukowski fails to teach where the device to be coated is a multiwell plate.  However, Naqvi teaches that in addition to coating catheters with nanofibers (abstract and col. 20, lines 4-20) as is done by Lukowski, it is also known to coat multiwell plates using the same nanofiber coatings (col. 20, lines 21-27) as a way of providing them with the same reactivity as is desired in the catheters.  Therefore it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to coat the multiwell plates of Naqvi in the same way that coating are provided to the catheters of Lukowski as a simple substitution of one known medical device for another shown to be capable of being coated in a similar fashion wherein the results would be predictable.  See KSR, 550 U.S. at 418, 82 USPQ2d at 1396.
Claims 9-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lukowski et al. (USPGPub 2011/0159273)  as applied to claims 1-4 above, and further in view of O’Neill et al. (US8771782).
Regarding claims 9-10, 12 and 14-15, the teachings of Lukowski are as shown above.  Lukowski fails to teach wherein the particles are introduced into the afterglow region of plasma. However O’Neill teaches that it is known to release particles into a plasma stream into the afterglow portion of the plasma because it potentially reduces the damage to the particles, in particular biomolecules (col. 7, lines 3-18). Therefore it would have been obvious for one of ordinary skill in the art before the effective 
Regarding claim 11, Lukowski teaches a uniform distribution of particles coated on the surface.
Regarding claim 13, the teachings of Lukowski are as shown above.  Lukowski fails to teach wherein a solvent is used. However, O’Neill further teaches wherein a solvent may be used to form the coating of biomolecules provided in a plasma (abstract) and the substrate to be coated is dried prior to coating (see Example 2).  Therefore it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to use the solvent of O’Neill in the plasma based biomolecule coating method of Lukowski as an application of a known solvent coating technique to a known non-solvent based coating method ready for improvement and wherein the results provided would be predictable.
Conclusion






	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW J BOWMAN whose telephone number is (571)270-5342.  The examiner can normally be reached on Mon-Sat 5:00AM-11:00AM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dah-Wei Yuan can be reached on 571-272-1295.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ANDREW J BOWMAN/Examiner, Art Unit 1717